Exhibit 10.5

 

GLOBAL AMENDMENT TO CERTAIN
RESTRICTED STOCK AWARD AGREEMENTS
UNDER THE
AMENDED AND RESTATED WARWICK VALLEY TELEPHONE COMPANY

2008 LONG-TERM INCENTIVE PLAN

 

This Amendment (this “Amendment”) is dated as of August 24, 2015 (the “Effective
Date”).

 

WHEREAS, Alteva, Inc. (the “Company”) is a party certain Restricted Stock Award
Agreements (the “Agreements”) with directors of the Company (the “Participants”)
under the Amended and Restated Warwick Valley Telephone Company 2008 Long-Term
Incentive Plan, as amended (the “Plan”), pursuant to which the Participants are
entitled to certain Shares (as defined in the Plan, the number of which are
specified in the Agreements) subject to certain vesting restrictions,
conditions, and other terms specified in the Agreement;

 

WHEREAS, the Company has determined that it is desirable and in the best
interest of the parties to accelerate the vesting restrictions in the Agreements
(among other reasons, to retain the continued service of the Participants) and
to amend such Agreement to provide for the payment of fees or legal expenses in
connection with the amendment of the Agreement.

 

NOW, THEREFORE, for valuable consideration and intending to be bound by the
provisions of this Agreement, the parties agree as follows:

 

1.                                      Effective as of the Effective Date,
Section 1(b) of each of the Agreements is amended to add the following provision
at the end thereof:

 

Notwithstanding anything else in this Agreement or the Plan to the contrary, the
restrictions on transfer set forth in Section 1(c) shall lapse and the Shares
represented by this Agreement shall vest on the close of business on the
Effective Date.

 

2.                                      Effective as of the Effective Date, a
new Section 4(i) is added to each of the Agreements to read as follows:

 

(i)                                     Fees and Expenses.  The Company shall
pay all reasonable legal fees and related expenses incurred by the Participant
in connection with this Agreement following a Change in Control of the Company,
including, without limitation, all such fees and expenses, if any, incurred in
connection with the Participant seeking to obtain or enforce his or her rights
or benefits provided by the Agreement (including rights or benefits provided by
the Amendment thereto dated as of August 24 2015).  The payment of such fees and
expenses shall be made to the Participant as they are incurred, but in no event
shall they be paid later than five (5) business days after the presentation by
Participant of an invoice therefor.  To the extent required by Section 409A,
each reimbursement provided under this Agreement shall be provided in accordance
with the following: (i) the

 

--------------------------------------------------------------------------------


 

amount of expenses eligible for reimbursement during each calendar year cannot
affect the expenses eligible for reimbursement in any other calendar year;
(ii) any reimbursement of an eligible expense shall be paid to the Participant
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and (iii) any right to reimbursements under this
Agreement shall not be subject to liquidation or exchange for another benefit.

 

3.                                      For the avoidance of doubt, in the event
that a Participant also serves as an executive officer of the Company, this
Amendment shall be effective only with respect to those grants that were made in
respect to such Participant’s service as a director, and not grants made in
respect of such Participant’s service as an executive officer.

 

4.                                      A copy of this Amendment shall be
provided by the Company to each Participant. To the fullest extent permitted by
the Plan and/or applicable law, each Participant shall be deemed to have
accepted this Amendment without any further action on such Participant’s part.
Notwithstanding the foregoing, a Participant may consent by countersigning a
counterpart signature page to this Amendment. This Amendment may be executed in
any number of counterparts (which may be effectively delivered by facsimile or
other electronic means), any one of which need not contain the signatures of
more than one party, but all of such counterparts together shall constitute one
agreement.

 

signature page follows

 

--------------------------------------------------------------------------------


 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to principles of conflicts of law

 

 

Alteva, Inc.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Consented to and

 

agreed as of the Effective Date:

 

 

 

Participant:

 

 

 

 

 

 

 

(signature)

 

 

 

 

 

 

 

(print or type name)

 

 

--------------------------------------------------------------------------------